DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 2-21 is/are objected to because of the following informalities:
Claim 2, Ln. 3 recites “a powdered medicament” which should read “the powdered medicament” following after the earlier recitation in Ln. 1
Claim 9, Ln. 3 recites “a powdered medicament” which should read “the powdered medicament” following after the earlier recitation in Ln. 1
Claim 9, Ln. 16 recites “inducing air” which should read “inducing the air” following after the earlier recitations of “air” in the claim
Claim 16, Ln. 3-4 recites “a powdered medicament” which should read “the powdered medicament” following after the earlier recitation in Ln. 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites the limitation “the outlet funnel” in Ln. 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the outlet channel”.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “powder storage element” in claims 2, 9, and 16 and “retaining member” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “powder storage element” is best understood from the specification as at least: a receptacle or powder storage element, such as dose containment or dosing chamber which can include but is not limited to capsules, reservoir, and blisters (¶0062).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,525,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements recited in instant claim 2 are found within the overall requirements of the inhaler of reference patent claim 8 (note: “actuator” equivalent to “bead”). The particular steps of instant claim 2 are referred to functionally within reference patent claim 8. Thus, 
Instant claim 3 vs. reference patent claim 8
Claim(s) 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/955,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements recited in instant claim 16 are found within the overall requirements of the inhaler of reference application claim 10 (note: “powder storage element” equivalent to “inhaler base”, “inlet channel” equivalent to “inlet funnel”, “outlet channel” equivalent to “outlet funnel”). The particular steps of instant claim 16 are referred to functionally within reference application claim 10. Thus, use of the inhaler of reference application claim 10 would obviously take the form of the method of instant claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 9-10 and 12-15 are allowable over the prior art and are solely objected to based upon the above stated claim objections. Claim 11 is solely rejected based upon the above rejection under 35 U.S.C. 112(b).
Claims 2-3 and 16 are allowable over the prior art and are solely rejected based upon the above nonstatutory double patenting rejections. Claims 4-8 and 17-21 are 
The following is a statement of reasons for the indication of allowable subject matter:
It is initially noted that the instant claims bear close similarity to the claims allowed in parent application U.S. Appn. 14/996,011. As such the reasons for allowable subject matter discussed in the Non-Final Office action mailed 29 Apr 2019 in that prior application are directly applicable to the instant claims as well.
Close references to the instant claims include: Wachtel et al. (U.S. Pub. 2011/0094507), Donovan et al. (U.S. Pub. 2012/0145150), Curtis et al. (U.S. Pub. 2013/0213397), and Chen et al. (U.S. Pub. 2013/0276783).
As noted in the parent application, Wachtel fails to teach or suggest the required rarely contacting of the actuator with the first end or the second end while oscillating due to the airflow, as required by each of claims 2 and 9. Regarding claim 16, Wachtel fails to teach or suggest rotation of a punctured capsule as the piercer elements 25 in Wachtel are positioned and operate fully differently than a device which would allow a pierced capsule to rotate (Fig. 5).
Chen similarly fails to teach or suggest the required rarely contacting of the actuator in claims 2 and 9 or the rotation of a pierced capsule in claim 16.
The Donovan and Curtis references each share at least one inventor with the instant application which thus leads to the question of whether they are excepted art under AIA  35 U.S.C. 102(b)(1)(A). Many of the instant claims appear to be afforded an effective filing date of either 25 Jun 2012 or 21 Feb 2013. In relation to both of those 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Examiner notes that any amendment to the claims will necessitate a review of any potential further nonstatutory double patenting rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785